Citation Nr: 0216284	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  95-23 847	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Columbia, South Carolina

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to secondary service connection 
for a disorder of the pancreas.  

2.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.  

3.  Entitlement to a rating in excess of 20 percent for 
residuals of adenocarcinoma of the rectum prior to August 26, 
2000 and a rating in excess of 40 percent thereafter.  

4.  Entitlement to a rating in excess of 70 percent for a 
psychiatric disorder, prior to August 26, 2000.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision which, in 
pertinent part, denied entitlement to increased evaluations 
for generalized anxiety disorder and hemorrhoids.  The 1993 
RO decision also determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
secondary service connection for an unspecified disorder of 
the pancreas.  The Board remanded those issues as well as the 
claim for a total disability evaluation based upon 
unemployability (TDIU) and entitlement to an increase in a 10 
percent evaluation for residuals of adenocarcinoma of the 
rectum in July 1997 for further development.  

By rating decision dated in October 1997, the RO granted an 
increased 70 percent disability evaluation for the veteran's 
psychiatric disorder, effective October 21, 1992, an 
increased 20 percent rating for residuals of rectal cancer, 
effective December 27, 1993 and granted a TDIU, effective 
October 21, 1992.  

In February 2000, the claims for a compensable evaluation for 
hemorrhoids, an increased evaluation for a psychiatric 
disorder, and an increased evaluation for residuals of rectal 
cancer, and whether new and material had been presented to 
reopen a claim for service connection for a disorder of the 
pancreas were again remanded by the Board for additional 
development.  The case was returned to the Board in October 
2002.  

In a November 2000 rating decision, the evaluation for 
residuals of adenocarcinoma of the rectum was increased to 40 
percent disabling, effective August 26, 2000.  In a March 
2001 RO decision, the evaluation for the veteran's 
psychiatric disorder, diagnosed as dysthymic and delusional 
disorder was increased to 100 percent disabling, effective 
August 26, 2000.  Entitlement to a special monthly 
compensation at the housebound rate was established, 
effective August 26, 2000.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  In a February 1992 decision, the RO denied the claim for 
secondary service connection for a disorder of the pancreas.  
The veteran was notified and did not submit a timely appeal 
to that determination.  

3.  The evidence submitted since the February 1992 RO 
decision is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  The veteran's service-connected hemorrhoidal disability 
is manifested by moderate symptoms.  The clinical evidence 
does not reveal large or thrombotic, irreducible hemorrhoids 
with excessive redundant tissue, evidencing frequent 
recurrences or hemorrhoids with persistent bleeding and 
secondary anemia or with fissures.  

5.  Prior to August 26, 2000, the veteran's service-connected 
residuals of rectal cancer was manifested by no more than 
moderate symptoms, including epigastric discomfort and 
diarrhea.  

6.  Since August 26, 2000, the veteran's service-connected 
residuals of rectal cancer are productive of severe symptoms 
and have been clinically found to result in severely 
disabling diarrhea with fecal urgency and incontinence.  

7.  Prior to May 3, 2000, the veteran's psychiatric 
disability was productive of no more than severe social and 
industrial impairment, and no more than occupational and 
social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted new and material evidence 
since the February 1992 RO decision, and his claim for 
secondary service connection for a disorder of the pancreas 
is not reopened.  38 U.S.C.A. §§ 5108, 7105, 5100, et. seq. 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326,  (2001-2002).  

2.  The criteria for a compensable evaluation for veteran's 
service-connected hemorrhoidal disability have not been met.  
38 U.S.C.A. §§ 1155, 5100, et. seq.  (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.114, Code 7336 
(2002).  

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of rectal cancer, prior to August 26, 2000, 
have not been met.  38 U.S.C.A. §§ 1155, 5100, et. seq.  
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.114, Code 7329, 7343 (2002).  

4.  The criteria for an evaluation in excess of 40 percent 
for residuals of rectal cancer, have not been met.  38 
U.S.C.A. §§ 1155, 5100, et. seq.  (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.114, Code 7329, 7343 
(2002).  

5.  The criteria for a rating in excess of 70 percent for a 
psychiatric disorder, effective May 3, 2000, but no earlier, 
have been met.  38 U.S.C.A. §§ 1155, 5100, et. seq.  (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326; 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996), 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002).  There have also been final regulations 
promulgated to implement the new law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  The Board has 
therefore reviewed this case with the provisions of those 
laws in mind, and finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claims 
has been met.  In this regard, the Board notes that the 
veteran has undergone several VA examinations and pertinent 
medical treatment records were requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and statements of the case, and was specifically advised of 
the notice and duty to assist provisions of the VCAA in 
correspondence dated in March 2002.  He has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  As it appears that all pertinent evidence has 
been obtained, even without specific notice as to which party 
will get which evidence, the Board finds that the claims are 
ready to be reviewed on the merits.  See VCAA; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  





I.  Factual Background

A VA radiology report dated in October 1983 showed multiple 
large pancreatic calcifications consistent with chronic 
pancreatitis.  

An October 1993 VA hospital record reflects that the veteran 
underwent an exploratory celiotomy with side to side 
ileosigmiodscopy and colectomy.  A November 1994 VA medical 
record notes post-surgical changes with subsequent diarrhea 
following the colectomy.  

VA medical records dated from October 1994 to July 1995 show 
that the veteran was seen on several occasions with 
complaints of rectal bleeding.  A March 1995 VA consultation 
report notes that the veteran reported a history of 
hemorrhoids.  He complained of bright red blood per rectum 
and pain with straining.  On examination, a small non-
thrombosed hemorrhoid was observed.  It was non-tender to 
palpation with no bleeding.  The diagnosis was hemorrhoids.  

On VA rectum and anus examination in September 1995, the 
veteran reported occasional hemorrhoidal spotting with 
painful hemorrhoids that did not prolapse but could produce 
discomfort.  The veteran related that he had occasional 
soiling and blood on his undergarments and some fecal 
incontinence.  He denied malnutrition or dehydration.  The 
diagnostic impression was hemorrhoids, probably Grade I or 
II; status post subtotal colectomy and a history of 
calcification of the pancreas related to chronic pancreatitis 
which was likely secondary to prior alcohol use.  The 
examiner indicated that the veteran did not appear to require 
any intervention for his hemorrhoid problem other than 
dietary modification and local symptomatic care.  The 
examiner noted that it was unlikely that there was a strong 
correlation between the veteran's rectal adenocarcinoma and 
his history of asbestos exposure.  

On VA psychiatric examination in September 1995, the veteran 
related that he felt  very angry about his treatment by the 
VA and had thoughts of hurting people.  He complained of 
difficulty concentrating.  On mental status examination his 
anger was more clearly evident than his depression.  He 
denied unusual thinking, such as hallucinations.  There was 
no evidence of delusions.  Judgment was fair and insight was 
poor.  The diagnostic impression was dysthymia.  The examiner 
noted that while the veteran  had improved significantly on 
anti-depressant medications, he was still very angry and 
depressed.  It was noted that he tended to isolate himself 
and had difficulty in his relationships with others because 
he was so obsessed with his feelings of anger.  The examiner 
indicated that the veteran was moderately disabled due to his 
depression.  

An April 1996 VA medical record notes that the veteran 
related a history of colonic polyps and status post 
resection.  The examiner indicated that the veteran was 
symptomatic now with bright red blood per rectum which was 
probably chronic and related to hemorrhoids.  

Historical VA mental health records reflect that the veteran 
received psychiatric treatment for dysthymic disorder and 
anxiety disorder.  Records dated from March 1996 to August 
1996 reveal that in April 1996, the diagnostic impression 
included dysthymia, generalized anxiety disorder, and 
questionable paranoid personality versus delusional disorder.  
VA mental health records dated from January 1997 to March 
1999 included diagnoses of dysthymia, delusional disorder, in 
remission; depressive disorder and anxiety disorder.  

VA hospital records dated from July 1996 to August 1996 show 
that he veteran was admitted after indicating that he felt 
suicidal, homicidal, and hopeless.  The discharge diagnoses 
included dysthymia with anxiety and delusional disorder, 
persecutory.  His condition on discharge was improved with no 
suicidal or homicidal ideation.  It was noted that he was 
totally disabled for any type of employment both by his 
severe physical illness, including colectomy, with chronic 
weakness and fatigue as well as due to his psychiatric 
condition.  It was noted that he was totally isolated and 
could not handle the social environment of a work setting.  

On VA rectum and anus examination conducted in July 1997, the 
veteran reported a history of hemorrhoids since active 
service in 1955.  His current symptoms included occasional 
bleeding per rectum which primarily occurred following a 
bowel movement.  He complained of itching and occasional pain 
in the rectum.  He reported soiling of his underclothes and 
frequent bowel movements which were sometimes loose and 
watery.  He denied incontinence, dehydration or malnutrition.  
Physical examination of the rectum reflected external 
hemorrhoids.  Endoscopy showed a moderate sized internal 
hemorrhoid.  The diagnostic impression included uncomplicated 
hemorrhoids and polycythemia.  

On VA hematologic examination in August 1997, it was noted 
that review of the veteran's medical records revealed that in 
1990, the veteran had a colonic polyp removed which was found 
to have a small area of moderately differentiated 
adenocarcinoma.  It was noted that the neoplastic process was 
confined to the mucosa of the polyp and when removed, no 
cancer was left behind.  Further review of his records 
reflected that in 1993, the veteran underwent a total 
colectomy and although numerous polyps were removed, no 
malignancy was found.  The veteran had been followed on a 
regular basis by means of surveillance endoscopies which have 
not disclosed any malignancy in the intestinal tract.  
Physical examination of the rectum was normal.  His stools 
were negative for occult blood.  The diagnostic impressions 
included erythrocytosis, adenocarcinoma, in situ, of the 
rectum, and status post colectomy for colonic polyposis and 
adenocarcinoma in situ of the rectum.  

On VA mental disorders examination in August 1997, the 
veteran related that he was preoccupied about his health and 
became angry easily.  On mental status examination, it was 
noted that the veteran was oriented by seemed unsure about 
his dates.  He appeared moderately depressed.  He denied 
hallucinations.  The examiner noted that the he seemed overly 
focused on his health and some of his preoccupations appeared 
to be delusional. The diagnostic impression was dysthymic 
disorder and delusional disorder.  The examiner related that 
the veteran's psychiatric condition had worsened since his 
examination in 1995.  It was noted that he was functioning at 
a rather low level.  The examiner indicated that the veteran 
was severely disabled from his psychiatric disorder.  His 
Global Assessment of Functioning (GAF) score was 50 with 
serious symptoms, delusional, and serious impairment in 
social and occupational functioning.  

VA medical records dated April 1998 to March 1999 note that 
the veteran was seen on multiple occasions complaining of 
abdominal pain and chronic diarrhea.  Diagnostic assessments 
included epigastric pain and diarrhea related to colonic 
resection.  

Private medical records dated June 1998 to August 1999 note 
that the veteran was seen with complaints of abdominal 
discomfort.  A September 1998 record shows that the veteran 
reported pain in the epigastrium, nausea, vomiting, yellow 
emesis, diarrhea and difficulty eating.  Clinical examination 
was essential normal.  An August 1999 record shows notes  
right upper quadrant pain possibly secondary to adhesions 
from cholecystotomy.  

On VA mental disorders examination in May 2000, the veteran 
reported that things had become significantly worse since the 
1997 VA examination.  On mental status examination it was 
noted that the veteran's speech was slow and halting.  He 
made intermittent good eye contact.  He described his mood as 
"not too good."  His affect was flat.  His thought 
processes were logical and goal directed without evidence of 
looseness of association.  He reported that the heard someone 
calling his name at times over the last year and thought that 
he had seen his deceased dog since his death in February.  He 
denied other hallucinations or delusions.  He had difficulty 
relating significant past personal information.  He reported 
occasional thoughts of suicide and denied homicidal ideation.  
The examiner indicated that the veteran continued to 
experience significant symptoms of depression including 
depressed mood, decreased energy level, decreased appetite, 
irritability, difficulty concentrating, and suicidal ideas.  
It was also noted that his social adaptability and 
interactions with others was severely impaired given his 
desire to isolate, his depression, and his difficulty with 
memory.  His flexibility, reliability, and efficiency in an 
industrial setting were totally impaired.  The examiner 
estimated that his level of disability was in the severe to 
total range.  The diagnostic assessment was major depression, 
severe, recurrent.   The GAF score was listed as 37.  

On VA pancreas examination in May 2000, it was noted that in 
1983, an upper GI series record reflected a normal esophagus 
and stomach with radiographic evidence of chronic calcific 
pancreatitis.  The veteran denied being clinically diagnosed 
with or hospitalized for acute or chronic pancreatitis.  The 
examiner indicated that extensive review of his claims file 
and VA gastroenterology records failed to reveal any 
documentation of a diagnosis of chronic pancreatitis.  The 
examiner also noted that laboratory data, including abdominal 
plain X-rays over the past seven years failed to reflect any 
documentation of calcifications involving the pancreas.  The 
veteran complained of intermittent, chronic generalized 
abdominal pain which began after his colectomy.  He reported 
nausea two or three times per week but denied vomiting.  He 
related a history of diarrhea up to seven or eight times 
daily for the past seven years; however there was no definite 
history of steatorrhea.  

The veteran reported urgency of stool and frequent soiling of 
his underwear, occurring on an almost daily basis since his 
colon surgery.  He did not wear, however, wear pads.  The 
veteran denied any recent symptoms from his hemorrhoids.  He 
stated that he was most recently symptomatic from 
hemorrhoids, including with rectal bleeding, several years 
ago.  On physical examination, inspection of the perineum 
revealed skin tags consistent with external hemorrhoids.  
Some perianal fecal soiling was also noted but no anal 
fissures or other perianal disease was noted.  Digital rectal 
examination revealed a normal sphincter tone and no masses.  
The rectum was non-tender.  Proctoscopy revealed grade I 
internal hemorrhoids that were not prolapsed or irreducible.  
No active bleeding or thrombosis was shown at the time of 
examination.  The diagnoses included status post subtotal 
colectomy for adenomatous polyposis; history of 
adenocarcinoma of colon contained in one excised polyp; 
external hemorrhoids; internal hemorrhoids, grade I, and no 
clinician documented history of pancreatitis in the past and 
no recently documented radiographic evidence of chronic 
pancreatitis.  The examiner noted that the veteran reported a 
temporal relationship between the onset of abdominal pain and 
his colectomy surgery.  The examiner opined that the veteran 
did not have a chronic pancreas disorder.  

On VA rectum and anus examination in August 2000, the veteran 
related that he had six to ten bowel movements per day, which 
were liquid or watery.  He also reported occasional 
constipation.  He said that at times when he had marked stool 
urgency, he had episodes of incontinence, occurring three 
times per month.  Smaller amounts of fecal leakage, with 
resulting soiling of his underwear is noted daily.  He did 
not wear protective pads.  The veteran complained of scant to 
small anorectal bleeding about twice per week at the most.  
Inspection of the perineum reflected a perianal skin tag 
consistent with external hemorrhoid.  Some perianal fecal 
staining was also noted.  No anal fissures were observed.  

Digital rectal examination was non-tender, with no masses and 
a slightly diminished anal sphincter tone.  Proctoscopy 
revealed grade I internal hemorrhoids which were not 
thrombosed, prolapsed/irreducible or actively bleeding at the 
time of the evaluation.  The diagnoses included severely 
disabling diarrhea and fecal urgency/incontinence following 
colectomy surgery; internal hemorrhoids, grade I, and 
external hemorrhoid.  The examiner related that the veteran 
did not have any current residuals of rectal cancer.  It was 
noted that the veteran was status post subtotal colectomy 
with ileosigmoid anastomosis with resulting fecal urgency, 
diarrhea, and fecal incontinence.  The examiner related that 
the veteran's colectomy surgery was performed due to the 
recurrence of his colon polyps and not immediately following 
detection of the carcinoma in situ in one of the resected 
polyps.  It was noted that obviously, the choice of colectomy 
surgery at that time arose from a concern that colon cancer 
might be discovered in one of the polyps.  



II.  Analysis

A.  New and Material Evidence 

Once an RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156; Colvin v. Derwinski, 1 
Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. App. 
273, 284 (1996), wherein the United States Court of Appeals 
for Veterans Claims (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Moreover, if it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and considered on the merits.  See Evans, 9 Vet. 
App. at 283 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

By rating decision dated in February 1992, the RO denied 
service connection for an unspecified disorder of the 
pancreas, claimed as secondary to service-connected 
asbestosis.  The denial was based on a finding that the 
veteran had not presented any evidence of a current diagnosis 
of any chronic disorder of the pancreas.  The veteran was 
notified in correspondence dated in March 1992.  In October 
1992, the veteran submitted correspondence which, in 
pertinent part, essentially requested that his claim for 
service connection for a pancreas condition secondary to 
asbestosis be reopened.  In this regard, the Board notes that 
the provisions of 38 C.F.R. § 20.201 state, in pertinent 
part, that:  

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
Notice of Disagreement.  While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.  

The RO determined that the October 1992 correspondence from 
the veteran did not constitute a valid notice of disagreement 
to the February 1992 RO decision denying service connection.  
The Board notes that the veteran's October 1992 
correspondence did not reflect a desire to contest the RO 
decision and specifically requested that the claim be 
reopened.  The language of the correspondence did not contain 
terms which could be reasonably construed as disagreement 
with the prior determination as required for a valid notice 
of disagreement.  Thus, the February 1992 RO decision is now 
final, since the veteran was notified and did not perfect an 
appeal as to the issue of service connection for a disorder 
of the pancreas.  Thus, the February 1992 final rating 
decision may not be reopened, in the absence of new and 
material evidence. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a); Manio.  

Evidence submitted at the time of the February 1992 RO 
decision, essentially consisted of  service medical records 
which were negative for treatment, complaints or diagnosis of 
a disorder of the pancreas.  Also submitted were the 
veteran's own statements asserting that service connection 
for a disorder of the pancreas was warranted as secondary to 
asbestos exposure.  The February 1992 RO decision denied 
secondary service connection for the claimed disability since 
no evidence had been submitted reflecting a current disorder 
of the pancreas.  

Evidence submitted since the February 1992 RO decision 
includes an October 1983 VA radiology report which showed 
multiple large pancreatic calcifications consistent with 
chronic pancreatitis.  Additional VA and private medical 
records submitted since the 1992 decision do not reflect any 
treatment or diagnosis of a disorder of the pancreas.  The 
September 1995 VA examination noted a history of 
calcification of the pancreas related to chronic pancreatitis 
which was likely secondary to prior alcohol use.  The May 
2000 VA examination report reflected that a thorough review 
of the veteran's medical records revealed no clinician-
documented history of pancreatitis in the past and no 
recently documented radiographic evidence of chronic 
pancreatitis.  The examiner opined that the veteran did not 
have a current, chronic disorder of the pancreas.  

Although the evidence received since the 1992 RO decision is 
"new" in the sense that it was not of record at the time of 
the prior denial of this claim, none of the evidence 
submitted subsequent to the February 1992 rating decision 
indicates that the veteran has a currently diagnosed 
disability of the pancreas.  Moreover, even assuming the 
veteran had a current disorder of the pancreas, there has 
been no evidence submitted which shows that such is related 
to service or to service-connected asbestosis.  Thus, new and 
material to reopen the previously denied claim seeking 
service connection for a disorder of the pancreas, including 
as secondary to asbestosis, has not been submitted.  The 
Board has also considered the contentions presented by the 
veteran or on his behalf.  However, lay assertions of medical 
causation are not sufficient to reopen a claim under 38 
U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Thus, additional evidence submitted since the 1992 rating 
decision, which denied service connection for a disorder of 
the pancreas, when viewed in the context of all the evidence, 
does not bear directly and substantially upon the specific 
matter under consideration; and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Since new and material evidence has not been 
submitted, the claim for service connection for a disorder of 
the pancreas is not reopened.  

B.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2002).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

i.  Hemorrhoids

Historically, service connection for hemorrhoids was 
established with a 0 percent (noncompensable) evaluation, 
effective July 1978 in a March 1986 RO decision.  The 
noncompensable evaluation has remained in effect since that 
time.  

The criteria of Diagnostic Code 7336 provide that external or 
internal hemorrhoids with persistent bleeding and secondary 
anemia or fissures warrant a 20 percent disability rating.  
Large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences warrant a 10 
percent disability rating.  Mild or moderate hemorrhoids 
warrant a noncompensable rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2002).  

The veteran has contended that his service-connected 
hemorrhoidal disability warrants a compensable evaluation.  

In the opinion of the Board, the criteria for a 10 percent 
rating or more have not been met.  The medical evidence of 
record shows that the veteran's hemorrhoidal disability is 
manifested by external hemorrhoids and grade I, internal 
hemorrhoids.  During the most recent VA examination conducted 
in May 2000, the veteran denied any recent symptoms from his 
hemorrhoids.  The veteran does not have large or thrombotic 
hemorrhoids, which are irreducible, with excessive redundant 
tissue, evidencing frequent recurrences, which is required 
for a 10 percent evaluation.  Moreover, there is no evidence 
of persistent bleeding and secondary anemia or fissures.  
Thus, there is no basis for a compensable evaluation for the 
veteran's service-connected hemorrhoids.  38 C.F.R. § 4.7 
(2002).  

Therefore, a preponderance of the evidence shows that the 
veteran's service-connected hemorrhoids do not result in the 
symptomatology required in the above criteria for the 
assignment of a compensable rating.  Accordingly, the benefit 
of the doubt rule does not apply and the claim must be 
denied.

ii.  Residuals of Rectal Adenocarcinoma

Historically, service connection for residuals of rectal 
cancer was granted in an August 1991 RO decision with a 100 
percent evaluation from August 1990 to August 1991 and a 0 
percent (noncompensable) evaluation effective August 1991. In 
a February 1994 RO decision, the rating for residuals of 
rectal cancer was increased to 10 percent disabling, 
effective December 1993.  A temporary total convalescent 
rating was established from October 1993 to December 1993 
following colectomy surgery.  In an October 1997 RO decision, 
the evaluation for residuals of rectal cancer was increased 
to 20 percent disabling, effective December 1993.  The rating 
for residuals of rectal cancer was increased to 40 percent 
disabling, effective August 26, 2000, in a November 2000 RO 
decision.  

Under Diagnostic Code 7343, a 100 percent disability 
evaluation is assignable for malignant growths of the 
digestive system for the 1-year period following the 
cessation of surgical treatment.  38 C.F.R. § 4.114, 
Diagnostic Code 7343 (2002).  Thereafter, if there has been 
no local recurrence or metastases, the rating will be made on 
residuals.  Id.  

As noted above, the veteran is status post subtotal 
colectomy.  Under Diagnostic Code 7329, a 10 percent rating 
is warranted for resection of the large intestine with slight 
symptoms.  A 20 percent rating under Diagnostic Code 7239 is 
warranted for moderate symptoms and a 40 percent rating is 
warranted for severe symptoms objectively supported by 
examination findings.  Where residual adhesions constitute 
the predominant disability, the disability shall be rated 
under Diagnostic Code 7301.  38 C.F.R. § 4.114, Diagnostic 
Code 7329, Note (2002).  

The Board notes that ratings under Diagnostic Codes 7301 to 
7329 inclusive will not be combined with each other.  A 
single evaluation will be assigned under the Diagnostic Code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such evaluation.  38 C.F.R. 
§ 4.114 (2002).  

In this case, during the period prior to August 26, 2000, the 
medical evidence of record essentially shows that the veteran 
complained of epigastric discomfort and diarrhea following 
his colectomy surgery in 1993.  On VA examination in August 
1997, it was noted that regular endoscopies had not detected 
a recurrence of malignances in the intestinal tract.  
Physical examination of the rectum was normal at that time 
and his stools were negative for occult blood.  Thus, the 
Board finds that an evaluation in excess of 20 percent during 
the period prior to August 26, 2000 is not warranted.  In 
this regard, it is noted that the medical evidence of record 
has not shown severe symptoms which are objectively supported 
by examination findings as required for a higher 40 percent 
evaluation during this period.  Moreover, an evaluation in 
excess of 20 percent prior to August 26, 2000 is also not 
warranted for under Diagnostic Code 7343.  The evidence has 
clearly shown that his disability has not been productive of 
new growths which are malignant.  

As noted above, in a November 2000 RO decision, a 40 percent 
evaluation was assigned for the veteran's residuals of rectal 
cancer, effective August 26, 2000, the date of his most 
recent VA examination.  This is the maximum evaluation 
available under this code.  During the August 2000 VA 
examination, it was noted that the veteran had no actual 
residuals of rectal cancer.  However, it was noted that his 
status post subtotal colectomy resulted in severely disabling 
diarrhea with fecal urgency/incontinence.  The Board finds 
that no other potentially applicable diagnostic code affords 
the veteran an evaluation in excess of 40 percent for 
residuals of rectal cancer.  In this regard, the Board has 
also considered the provisions of Diagnostic Code 7343; 
however, as noted above, no recurrence of malignancies of the 
intestinal tract have been found on endoscopic examinations 
over the years.  Accordingly, the Board can identify no basis 
under which to grant an increased evaluation and the benefit 
sought on appeal must be denied.  

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the service-connected residuals of 
rectal cancer, by itself results in hospitalization or other 
marked interference with employment beyond that contemplated 
by the provisions of the schedule.  It is not shown that 
there is actual employment interference solely due to 
residuals of rectal cancer.  As such, further consideration 
of the provisions of 38 C.F.R. § 3.321 is not indicated.  


iii.  Psychiatric Disorder

Historically, service connection for generalized anxiety 
disorder with depression and phobia secondary to service-
connected asbestosis was granted with a 10 percent rating in 
a June 1990 RO decision.  In an October 1997 RO decision, the 
evaluation for the veteran's psychiatric disorder (now 
diagnosed as anxiety with dysthymic and delusional disorders) 
was increased to 70 percent disabling, effective October 21, 
1992.  In a March 2001 RO decision, the rating for the 
veteran's psychiatric disability was increased to 100 percent 
disabling, effective August 26, 2000.  

The rating schedule criteria for evaluating mental disorders 
changed during the pendency of the appeal.  The old criteria, 
in effect prior to November 7, 1996, provided that an anxiety 
disorder (or other psychoneurosis) is to be rated 70 percent 
rating when symptoms result in severe social and industrial 
impairment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9400 (1996).  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that the 
criteria in 38 C.F.R. § 4.132 for a 100 percent rating are 
each independent bases for granting a 100 percent rating).  

Under the new rating criteria, which became effective on 
November 7, 1996, a 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Codes 9400 (2002).  (Code 9400 is for an anxiety 
disorder.  Other mental disorders have different diagnostic 
codes, but the rating criteria are the same.)  

The Board notes that the law and regulations governing 
effective dates state that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(a), (b)(2) (West 1991); 38 
C.F.R. § 3.400 (2002).  

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless Congress provides otherwise, the 
version of the law most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).  Here, 
either the old or new rating criteria may apply, whichever 
are most favorable to the veteran.  However, the new criteria 
can only be applied from November 7, 1996 (the effective date 
of the new criteria).  VAOPGCPREC 3-2000.  

In this case, the Board notes that the medical evidence of 
record shows that VA hospital records dated in July 1996 
reflected diagnoses of dysthymia with anxiety and delusional 
disorder.  The examiner noted that the veteran was totally 
disabled due to multiple physical disorders as well as due to 
his psychiatric disabilities.  In this regard, the Board 
notes that the veteran has been in receipt of a TDIU rating, 
effective in October 1992, the date of his original claim for 
an increased evaluation.  The 1997 VA examination showed a 
GAF score of 50, reflecting serious symptoms, delusions and 
serious impairment of social and occupational functioning.  

The May 2000 VA examination report reflected a worsening of 
psychiatric symptoms since the 1997 examination.  It was 
noted that his symptoms included some auditory and visual 
hallucinations, significant depressive symptoms and a desire 
to isolate from others.  The examiner noted his level of 
disability was severe to total.  The GAF score was 37, 
reflecting major impairment.  

Given all the evidence, the Board finds that the veteran's 
industrial impairment from his service-connected psychiatric 
disorder cause no more than severe social and industrial 
impairment (the old criteria for a 70 percent rating under 
Code 9400), prior to May 3, 2000.  His psychiatric symptoms 
more nearly approximate occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood due to symptoms 
such as those outlined in the new criteria for a 70 percent 
rating under Code 9400, prior to May 3, 2000.  

While the veteran's disability picture was shown to be 
severe, he did not demonstrate total occupational and social 
impairment prior to May 3, 2000.  Under the new rating 
criteria, the evidence did not show gross impairment in 
thought processes or communication prior to the May 2000 VA 
examination findings.  There was no evidence of significant 
delusions or hallucinations, or grossly inappropriate 
behavior.  He demonstrated the ability to perform activities 
of daily living.  

Likewise, the evidence did not show that that the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or demonstrably unable to obtain or retain 
employment prior to May 3, 2000, which would warrant a 100 
percent rating under the old criteria.  

In this case, it is noted that the RO granted a 100 percent 
rating for the veteran's service-connected psychiatric 
disability on the basis of the May 2000 examination findings.  
However, it appears that the RO assigned an effective date of 
August 26, 2000, instead of May 3, 2000, the actual date of 
the examination.  See, 38 C.F.R. § 3.400.  Thus, the Board, 
resolving doubt in the veteran's favor, concludes that the 
preponderance evidence of record supports a finding that the 
criteria for 100 percent rating for the veteran's service-
connected psychiatric disability were met effective May 3, 
2000.  


ORDER

New and material evidence has not been received to reopen the 
claim for secondary service connection for a disorder of the 
pancreas.  

Entitlement to a compensable evaluation for a hemorrhoidal 
disability is denied.  

Entitlement to an evaluation in excess of 20 percent for 
residuals of rectal cancer prior to August 26, 2000 is 
denied.  

Entitlement to an evaluation in excess of 40 percent for 
residuals of rectal cancer since August 26, 2000 is denied.  

Entitlement to a 100 percent evaluation for a psychiatric 
disorder is warranted, effective May 3, 2000, but no earlier.  
The appeal is allowed to this extent subject to the law and 
regulations governing the award of monetary benefits.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

